UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7515


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ROBERT HAMPTON TAYLOR,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:07-cr-00324-D-1; 5:16-cv-00546-D)


Submitted: April 16, 2020                                         Decided: April 20, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Hampton Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Hampton Taylor seeks to appeal the district court’s order granting in part

and denying in part his authorized, successive 28 U.S.C. § 2255 (2018) motion. The court

granted relief on Taylor’s claim that the Supreme Court’s decision in Davis, 1 and our

decision in Simms, 2 invalidated his 18 U.S.C. § 924(c) (2018) conviction and vacated the

10-year consecutive sentence corresponding to that conviction. But the court rejected

Taylor’s challenge to his armed career criminal designation, finding that post-Johnson 3

circuit court decisions established that the predicate convictions identified in Taylor’s

presentence report remained qualifying “violent felonies” under the force provision in 18

U.S.C. § 924(e)(2)(B)(i) (2018).

       Taylor seeks review of the district court’s denial of the latter claim. As such, Taylor

is appealing the final order in a proceeding under § 2255 and must obtain a certificate of

appealability in order to do so. See 28 U.S.C. § 2253(c)(1)(B) (2018). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2018). When, as here, the district court denies relief on

the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong. See

Buck v. Davis, 137 S. Ct. 759, 773-74 (2017).



       1
           United States v. Davis, 139 S. Ct. 2319 (2019).
       2
           United States v. Simms, 914 F.3d 229 (4th Cir. 2019) (en banc).
       3
           Johnson v. United States, 135 S. Ct. 2551 (2015).


                                              2
      Upon review of the record and the relevant authorities, we conclude that Taylor has

not made the requisite showing. See United States v. Dinkins, 928 F.3d 349, 359 (4th Cir.

2019) (“[W]e hold that the North Carolina common law crimes of both robbery and

accessory before the fact of armed robbery categorically qualify as violent felonies under

the [Armed Career Criminal Act]’s force clause.” (emphasis added)); United States v.

Patterson, 853 F.3d 298, 302-05 (6th Cir. 2017) (discussing the Ohio crime of “aggravated

robbery” and recognizing that the Sixth Circuit has held, post-Johnson, that this offense

qualifies “as a violent felony under the elements clause” of § 924(e)(2)(B)(i)).

Accordingly, we deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss this appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            3